Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 10/24/2019.
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2A-prong 1: Claim 1 is directed to non-statutory subject matter.  Claim 1 is directed to delivering advertisement based on the profile data of a target group around the advertisement by obtaining location information of a plurality of users and/or one more online merchants. These recited limitations are concepts that can be performed in the human mind and fall under “Mental Process”.  Accordingly the claim recite an abstract idea.
2A-prong 2: The claim recite the additional limitations of an advertisement delivery device for displaying the obtained advertisement information.  This generic limitation is no more than mere instructions to apply the exception using generic computer component.  Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.       

2B:   As discussed with respect to Step 2A prong 2, the claims recite displaying the ads on a delivery device and amounts to no more than mere instructions to apply the exception using generic computer component cannot integrate the abstract idea a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.  
Dependent claims 2-13 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’s no  additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.

Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, independent apparatus claim 14 and non-transitory medium claim 20 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as method 1. Claim 1 further recites a processor for performing generic computer function of processing data (obtaining, determining and delivering advertisement). These generic processor limitations are no more than mere instructions to apply the exception using generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   
	Dependent claims 15-19 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’s no  additional elements that transform the recited abstract idea into a patent eligible 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 10, 13-14, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael (WO 2017065890 hereinafter Michael).
	With respect to claims 1, 14, 17 and 20, Michael teaches methods and systems for method for delivering advertisements (Abstract).
	Obtaining location information of a plurality of users and/or more offline merchants (i.e. the mobile device may send a confirmation to the server that the mobile device is within proximity zone or viewing zone of the public display)(last sentence of page 7 to 1st  paragraph of page 8);

For example, a sporting event may have a public display that is primarily viewed from a first section of the audience. Users may have a preference between two teams playing at the event, and may have designated their preference for one of the two teams, and that preference may be stored in a database accessible by a server. The server may correlate specific users to the first section of the audience based on location information from a mobile device, or from ticket purchase information, or from calendar information or other source that would indicate that the user is likely to be in the first section during the sporting event. A server may determine whether there are more fans for one team or the other team based on user preferences of users who are confirmed or likely to be in the first section. In an example the server may automatically decide to advertise merchandise based on the brand of one team or the other team based on nd and 3rd paragraph).  

	With respect to claims 6 and 19, Michael teaches obtaining descriptive information of the target users in the target group; and wherein determining profile data of the target group comprises: determining profile data of the target group based on the descriptive information of the target users in the target group (A server may determine whether there are more fans for one team or the other team based on user preferences of users who are confirmed or likely to be in the first section. In an example the server may automatically decide to advertise merchandise based on the brand of one team or the other team based on the percentage of fans for each team in the first section (or likely to be in the first section)(page 8, 2nd and 3rd paragraph).  

	With respect to claim 4, Michael teaches obtaining location based service (LBS) positioning information of the plurality of users; and wherein determining a target group of target users around an advertisement delivery device according to the location information of a plurality of users and/or one or more offline merchants comprises: determining one or more target users around the advertisement delivery device according to the location based service (LBS) positioning information of the plurality of users (i.e. Ad attributes may include target user demographics, target user interests, target user preferences, geographic region/scope, ad 30 spend/budget, platform(s) for delivery, type of ad or offer)(page 10, 6th paragraph). 



	With respect to claim 10, Michael further teaches determining user flow data of the advertisement delivery device based on real-time sensing data collected by a sensing device associated with the advertisement delivery device; and delivering the advertisement to the advertisement delivery device based on the user flow data of the advertisement delivery device and the profile data of the target group (i.e. The glow server system may capture and track enhanced user engagement data through capturing facial expressions, voiced expressions, eye-tracking, hand rd paragraph).

	With respect to claim 13, Michael further teaches monitoring an effect of the advertisement delivered to the advertisement delivery device to generate a monitoring result; and sending the monitoring result to an advertiser associated with the advertisement (i.e.  The glow server system may capture and track enhanced user engagement data through capturing facial expressions, voiced expressions, eye-tracking, hand temperature, perspiration, pulse and other biometric sensor data. The glow server system may store this user engagement data in the account database to be used by the advertiser and/or the glow server 30 system to improve glow ad targeting and engagement over time. Alternatively, the glow server system may transmit this user engagement data to an advertiser or third party who wishes to collect data relating to users’ engagement with an advertiser’s glow ads)(page 9, 4th paragraph).  

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 9, 11-12, 15-16 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Michael in view of Official Notice.
	Claims 2 and 15 further recite obtaining transaction information from offline merchant and determining one or more target users around an advertisement delivery device according to the locations of the one or more offline merchants and the information of the one or more buyers. Michael teaches as shown above determining target users around the advertisement delivery device. Michael is silent as to obtaining transaction information from a physical/offline merchant.  Official Notice is taken that it is old and well known to use transaction and purchases information from physical/offline merchants such as purchases made at a local establishment and the like, in order to better determine if the buyers are visiting their local vendors.

	Claims 3, 16 further recite in response to determining that the distance between the offline merchant and the advertisement delivery device is smaller than a threshold, determining that the one or more buyers associated with the offline merchant are one or more target users belonging to the target group.  Official Notice is taken that it old and 

	Claims 5 and 18 further recite in response to determining that the distance between the user and the delivery device is smaller than a threshold, determining that the user is a target user belonging to the to the target group around the advertisement delivery device.  Official Notice is taken that it old and well known to determining if a distance between two locations are smaller than a threshold value, in order to determine if the 2 locations or persons are close. Like for example, using maps to determine if the 2 locations are less than a few minutes apart. Therefore it would have been obvious to have used the known knowledge for determining that the user is part of the target group, which is close in proximity to the delivery device of Michael in order to better target the ads.     

	Claim 9 further recite ranking the plurality of ads.  Official Notice is taking that it is old and well known to rank ads in order to place them in order of price or relevancy.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included ranking the ads, in order to obtain the above mentioned advantage.

	Claim 11 further recites determining scene information associated with the advertisement delivery device according to the location information of the one or more offline merchants, wherein the scene information comprises descriptive information of an offline merchant around the advertisement delivery device and delivering an advertisement to the advertisement delivery device based on the profile data of the target group around the advertisement delivery device and the scene information associated with the advertisement delivery device. Official Notice is taken that it is old and well known to describe the types/categories of merchants at a specific location and to tailor ads accordingly.  For example, digital displays at the mall advertising the restaurants around the mall. It will have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included this known features for the profile data of the target group pf Michael, in order to better categorize the ads.

	Claim 12 further recites in response to determining that the distance between the offline merchant and the advertisement delivery device is smaller than a threshold, determining that offline merchant is around the advertisement delivery device and determining the scene information.  Official Notice is taken that it old and well known to determining if a distance between two location is smaller than a threshold value, in order to determine if the 2 locations are close. Like for example, using maps to determine if the 2 locations are less than a few minutes apart and it is old and well known describe the types/categories of merchants at a specific location and to tailor ads 

References of record but not applied:
	 Article by Bala, titled  "A Data Mining Model for Investigating the Impact of Promotion in Retailing” teaches the impact of discount-oriented promotional offers in retail sale on the shoppers.
	Schwartz (2013/0138498) teaches a retail store computer identifies potential customers who are located in or near a merchant store at a point in time using communication with their personal mobile devices. GPS or presence technology may facilitate performing the location function. The potential customers are then grouped into a buying group by the computer based on a profile. The profile may include a customer segment, an action cluster, a demographic, or buying habits
       

Point of contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688